FILED
                           NOT FOR PUBLICATION                              APR 19 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30212

              Plaintiff-Appellee,                D.C. No. 9:16-cr-00015-DLC

 v.
                                                 MEMORANDUM*
GEORGE GERALDO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      George Geraldo appeals from the district court’s judgment and challenges

his guilty-plea conviction and 132-month sentence for possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Geraldo’s counsel has filed

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have considered Geraldo’s pro se supplemental brief. No

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Geraldo’s conviction.

We accordingly affirm Geraldo’s conviction.

      Geraldo waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Geraldo’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    16-30212